Name: 82/380/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'ATL - Echo/Doppler Duplex Diagnostic Ultrasound System, model Mark V' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  health
 Date Published: 1982-06-15

 Avis juridique important|31982D038082/380/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'ATL - Echo/Doppler Duplex Diagnostic Ultrasound System, model Mark V' may not be imported free of Common Customs Tariff duties Official Journal L 168 , 15/06/1982 P. 0039 - 0039*****COMMISSION DECISION of 19 May 1982 establishing that the apparatus described as 'ATL - Echo/Doppler Duplex Diagnostic Ultrasound System, model Mark V' may not be imported free of Common Customs Tariff duties (82/380/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 17 November 1981, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'ATL - Echo/Doppler Duplex Diagnostic Ultrasound System, model Mark V', ordered 24 April 1979 and to be used for experimental and clinical research on arterial and venous vessels and for the identification of the causes of vascular deterioration, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 19 April 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; whereas this examination showed that the apparatus in question is an ultrasound system; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'ATL - Echo/Doppler Duplex Diagnostic Ultrasound System, model Mark V', which is the subject of an application by Italy of 17 November 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.